Name: Political and Security Committee Decision EUPAT/1/2005 of 7 December 2005 concerning the appointment of the Head of the EU Police Advisory Team Mission in the former Yugoslav Republic of Macedonia (fYROM), EUPAT
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  Europe;  cooperation policy
 Date Published: 2005-12-29; 2006-06-29

 29.12.2005 EN Official Journal of the European Union L 346/46 POLITICAL AND SECURITY COMMITTEE DECISION EUPAT/1/2005 of 7 December 2005 concerning the appointment of the Head of the EU Police Advisory Team Mission in the former Yugoslav Republic of Macedonia (fYROM), EUPAT (2005/957/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union and in particular the third paragraph of Article 25 thereof, Having regard to Council Joint Action 2005/826/CFSP of 24 November 2005 on the establishment of an EU Police Advisory Team (EUPAT) in the former Yugoslav Republic of Macedonia (fYROM) (1), and in particular Article 7(2) thereof, Whereas: (1) By Article 7(2) of Joint Action 2005/826/CFSP the Council authorised the Political and Security Committee to take the relevant decisions in accordance with Article 25 of the Treaty, including the powers to appoint, upon a proposal by the Secretary-General/High Representative, a Head of EUPAT. (2) The Secretary-General/High Representative has proposed the appointment of Mr JÃ ¼rgen SCHOLZ, HAS DECIDED AS FOLLOWS: Article 1 Mr JÃ ¼rgen SCHOLZ is hereby appointed Head of the EU Police Advisory Team Mission in the former Yugoslav Republic of Macedonia (EUPAT) from 15 December 2005. Article 2 This Decision shall take effect on the day of its adoption. It shall apply until 14 June 2006. Done at Brussels, 7 December 2005. For the Political and Security Committee The President J. KING (1) OJ L 307, 25.11.2005, p. 61.